Title: To George Washington from Henry Babcock, 6 December 1783
From: Babcock, Henry
To: Washington, George


                        May it Please your Excellency
                            
                            Head Quaters Little Rest Goal Decr 6. 1783
                        
                        Permit me to congratulate you, upon the Independency of your Country, The Conspicuous part your Excellency
                            has acted, upon the Great American Drama in bringing about this important Revolution, will ever endear you to your
                            Country, & many Millions yet unborn, will rise up, and call you blessed. as the Father and protector of your
                            Country, of the rights of Humanity. In Opposition to the formidable attempts of a haughty Tyrant, who vainly attempted to
                            Subjugate the Americans.
                        That your Excellency both by your immortal Pen, & your Glittering Sword, taught the brave Americans:
                            when Liberty was the Prize; To oppose those Troops, that but a few Years before, carried Conquest in every
                            Quarter of the Globe. Commanded by the bravest Generals, that the Island of Great Britain cou’d Boast
                            of.
                        That your Excellency had address enough, to keep the Flame alive, Tho. frequently without Money; and often
                            without Provisions, when at sometimes it was just expiring; Your persevering—thro. this long & arduous Conflict,
                            wou’d not be believ’d in future Ages, were there not so many Living Testimonies to relate the Glorious Story, certify’d by
                            many illustrious Foreigners?
                        Congress, never did themselves more honour, than when they begged the loan of your Abilities, to make a proper
                            Peace Establishment. After you had won the Prize at War, and had Landed your Country Men upon the Broad Basis of
                            Independancey, upon which Basis; fair Liberty Smiles, Commerce, & the Polite Arts, with honest Industry, supported
                            by Religion, will erect such a Fabrick that Heaven itself will take pleasure in beholding?
                        Long may you live to enjoy the endearing—Sweets of Liberty, & peace, with Mrs Washington that honor
                            to her Sex, whose Joys will be redoubled by her Consciousness of being so intimately allied, to not only the greatest
                            Hero, of the Age, but the greatest Philosopher & Legislator of your Country.
                        The Glorious Institution of the Noble Order of Cincennati, does your Excellency great Honor; when I presume
                            to address, so great a Character, my Pen faulters hesitates, & Blunders, I wish for some American Homer, only to
                            do your exalted Character Justice; & no doubt Providence will raise up one, which will exceed the Monument so
                            well earned, that Congress have done themselves the Honor to be erected to your Memory; for when that has mouldered,
                            & worn out, the bright Pages of the Historian will be remembered; not only for the Sublimity & Sentimental
                            manner in which it will be wrote, but by the Magnitude of the Prize contended for, & so gloriously obtained, which
                            will endure as long as Gratitude, the noblest Sensation of the human Mind will be held in Estimation. I have the Honor to
                            be with every Sentiment of the highest Esteem; Your Excellency’s most Obedient, most oblig’d & most humble Servt
                        
                            Henry Babcock
                        
                        
                            P.S. The reason of the Letter being dated at a Goal is, for not being able to pay my Debts, which Debts
                                have been made, in consequence of taking a small Part, in the defence of my Country, having Leased out my Estate to a
                                Tennant, who committed such—waste. with my Lands & Stock as hath disennabled me to make payment, together with
                                some Excentrical Exhibitions; But cou’d I be honor’d with a Medal of the Noble Order of Cincennati, it wou’d be more
                                esteem’d than Money, Tho. I now stand in the greatest need of it; For honor ever was Esteem’d by me, more than Cash, & there I believe I shall have your Excellencys approbation. 
                        
                        
                            Henry Babcock
                        
                    